Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 39 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“retrieving a manifest file for a media presentation, the manifest file including initialization set data, the initialization set data including an initialization set including initialization parameters for the full duration of the media presentation; 
initializing playback of media data of the media presentation using the initialization set; 
retrieving the media data of the media presentation; and 
presenting the media data according to the initialized playback”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	The examiner has previously presented Takabayashi as teaching reproducing a media stream from the received MPD file and the initialization segment file (Fig. 2, [0090] – [0091], [0128] and [0096] – [0097]).  However, Takabayashi does not clearly demonstrate including initialization parameters for the full duration of the media presentation.

	The examiner presents Park et al., US Pub. 2020/021867 A1 as teaching supporting fast presentation of media data using a single building block which includes an MPD, an initialization segment file and an ISO base media file format file, ([0008]).  But Park discloses the MPD and initialization segment file being separate files, [0115]).  Therefore, Park does not cure the deficiencies of the prior art as described above.
	The examiner further presents Hamada et al., US Pub. 2020/0411021 A1 as teaching a file in a predetermined file format for storing data in groups of blocks includes initialization information for decoding each of the groups of blocks, ([0008] and [0213]).  The file could be an MPD file for managing the moving image content, (Fig. 1 and [0091]).  But Hamada does not clearly demonstrate newly added limitation in amended Claim 1.  Therefore, Claim 1 is considered allowable.
Claims 11, 16, 20 – 21, 29, 34 and 39 are considered allowable for the same reasons stated above. The dependent claims 2 – 10, 12 – 15, 17 – 19, 22 – 28, 30 – 33 and 35 - 38 are allowed because they further limit independent claims 1, 11, 16, 21, 29 and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al., US Pub. 2020/021867 A1 teaches supporting fast presentation of media data using a single building block which includes an MPD, an initialization segment file and an ISO base media file format file, ([0008]).
Hamada et al., US Pub. 2020/0411021 A1 teaches a file in a predetermined file format for storing data in groups of blocks, which could be an MPD file, includes initialization information for decoding each of the groups of blocks, (Fig. 1, [0091], [0008] and [0213]).  
Skupin et al., US Pub. 2020/0228586 A1 teaches retrieving initialization segment 70 which is mapping information for region 46a and may also apply to 46b such that the initialization segment of 422 after retrieving the initialization segment for 421 because they share common mapping information, (Figs. 8 – 9 and [0064] – [0065]).
Hamada et al., WO-2017169890-A1 discloses initialization information is used for decoding a group of blocks and is included in a file, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA M FOGG/Examiner, Art Unit 2421